                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRIC OF GEORGIA
                                     SAVANNAH DIVISION


UNITED STATE OF AMERICA                      )
                                             )
V.                                           )     Case No.: 4:19-CR-150
                                             )
OLEG NIKITIN                                 )
     Defendant                               )

                     ORDER ON MOTION FOR LEAVE OF ABSENCE

         Application for Leave of Absence has been requested by Harry D. Dixon, Jr. for Friday,

July 10st 2020 through Monday, July 20th 2020 in the above captioned case. The above and

foregoing request for Leave of Absence is GRANTED. Mr. Dixon is provided Leave of Court
                      th
from Friday, July 10 2020 through Monday, July 20th 2020. However, the attorney must make

arrangements for other counsel in the event the case is scheduled for hearing or trial during such

leave.

         So ORDERED this 11th day of February, 2020.




                                             UNITED STA
                                                    STATES
                                                     T TES MAGISTRA
                                                           MAGISTRATE
                                                                   ATE
                                                                    T JUDGE
                                                                       JU
                                             SOUTHERN DISTRICT OF GEORG
                                                                  GEORGIA
